 

g., RECEIVED) -
a ante fle Tuk |
“+ CLERK, U.S. DISTRICT COURT C/ gr Suh flat? v ‘
ANCHORAGE, AK é/ Fa ai / 7

IN THE DISTRICT/SUPERIOR COURT FOR THE STATE OF ALASKA CO Che ®
THIRD JUDICIAL DISTRICT AT ANCHORAGE . a

 

=i
woe Leroy J Stansberry
“e Applicant, CASE NO. 3AN-17-07947CI
po NB. |
State of Alaska
Respondent.
; , NOTICE OF RESCHEDULED
’ L0-G -2OLO RA Cepre HEARING 7"
az Criminal Person bl packebeervas
This case is rescheduiéd for: we FH ocd
Event: Representation Hearing Crime at erests
Courtroom: Courtroom 304, Nesbeft Courthouse
Location: 825 W 4th Ave

 
 

Afchorage, AK 9950
: 06/19/2019
: 1:00 pm

     

See C£f7

  

The hearing previously scheduled for 6/7/2019 is vacated.

 

Ta oe RAAEGH
Ye te ee IVE
Ihe Bon WA A flea ital

6/3/2019 By: _CrosbyLawClerk O25) 4 hor 20-
” Date Deputy Clerk (AS me

1 seoae tna OPA Pal, Fleor, Blew, Court
¢ “Simeon " Notice oF Manipulate den
- Pur L Roberta | EneedAE UNI

mS h O-7-/G KS A ops

: Was or bier O Ve Export Widn Sf security
oe By JOc OVE 255e5 COple 7 0 Preone
ty 3 Meal Motl¢e Cour JA Mettoom

4 H2arin .
Jeu! Court C8 Jets Janel?

Qhe
T hekts S (7M

Be suse DOCe ptron
a. oe ferme C4 Peschedules He ating pts COVES.
* ag LUDCK Gy SE ALMA Bh /20 Page 1 of 9

ee
#f

 

 

FILE COPY

 
Hy

FeschedyJod
Abvsed Mes lect

IN THE DISTRICT/SUPERIOR COURT FOR THE STATE OF ALASKA
THIRD JUDICIAL DISTRICT AT ANCHORAGE

 

10-5 -720w@ Court: 825 W 4th Ave

State of Alaska,
- State of Alaska, CASE NO: 3AN-06-00477CR
Leroy J Stansberry,
_¢ Defendant.
: CALENDARING NOTICE
This case is scheduled for:

Date: June 17, 2019
Time: - 10:00 am

AC of& OT
D/A Cope M0 Event: Representation Hearing

Judge: DaniR Crosby <———~
Ose eee
Location: Courtroom 304, Nesbett Saurthouss

 

Anchorage, Alaska 99501

MMaskié Court fercon of Scandel tile Crmoep /€

 

 

6/13/2019 JKapper /
Date Calendaring Clerk <,
— + SM ele

| certify that on 6/13/19
a copy of this notice was mailed or deli ered t oy 4

File Copy eliv Oo: OF / ard

Leroy J Stans

Distrot Atfomey Entered E(t} 14

SPR Ore ck Corre chont fachtg

= iLuv Oe

Hearing/Event information for this case is also available online at -: » Security

ray

urtrecords.alaska.gov/, af
Be Prisoner

Cernacs$4q “Mailroom

mi

_ ~ had
Churst 0/7 anne
Co V l@ Ls anr

Mor .
CoERCE + io “— non 5
see mcee ioe Sart ;
we Case 320° cv "00262- SLG Document 1 ona als

Cho ust

“| ops

   

FILE COPY
UNITED STATES COURT OF FEDERAL CLAIMS

mrmaniconsuace.nw tA BE 20 Aes Mail Frgud Scqn
feETURIY Fe BL? CHB AW-SO71 i

OFFICIAL BUSINESS

Por lap van Nitohe ShermonTores. 7
Te Use As Evidence. Li Lidge My DOClYSs 2

x

     

/o/« [ez

ye

LEGAL Mai

(a ROY STANSBE BRN

yo 3 F 246000
¢ - SP2ING eer CoQPEcnoNAr- CENTER Ze Av
© 3006 Bent Caro Avenve JOG-EOCY
SEwarw, AL WH

GC rinunal Mad fersch oF Vicatante Hale
Mel Frovd the LCR Secui/t fe LA Mal GleP-

fo-h- for

Grend Tory Coples
Qe FOT-CF he —2 YOO

Case 3:20-cv-00262-SLG Document1 Filed 10/09/20 P
MCW fp LCP CTS

ntelS4 Ghogaee BATE Sth OF boew
i,EeCALI MAIL ee “2S Court Cork LA Te
LEGAL) WyiAt ae z re
Hoa foe CCtipae W POT fipre
MM THE UE Satis INSTT CCURTES
| FOR DISTRICTS CE ALAS PEPlUTY TO FACSYUICE

LA LBRYAN LC CAD TULY COUT Wiprarer fit epf

LEILED! BLAS RAN (ALN PAIS Y Cower pp énana Tie...
ALES LICHTE HERE Bile 2 E CASE FUL AT.G-I2BH fo.
(22% T STAYS GER Y , PAMELA S LE C18 USC.590GGA).
LMA L TONES, Atabeshi Shenih | ft COVEEBTEH FO CALAN
| Ones Fav 2 CPA 200-201-493 LORY Fe Lefepay py 6 _
, tech Ge gy, LEE Mb FT STANS ACME
wer WGMON DA Feesionife LECACDEPEKCE LN fit tT
CORMACGUT{ pl f2EA GO
| BY S944 Oct 200 1/96 pm
2 Dt EXI7RG 10-8 LUES DI
LUCTION Fb ERANDEO.
CLO SLAC CA. JUKE Tu |
ie) CLMAISH Cpiraye ne. fol
Lob SIAL CUM [pe Ace |
OW 2S fh Skit ZoZE
MEY CED. ALLEL LL HAL SUG MEL Bhipzs ety
Chip ZELEELWY TSTAMSIEALY Lions Titty DEGAGE

COMES Mow OP Roth Sept 2ZOLC FO ex ALTA. ELA STOLE

|| AY BOACE ARPHUICATICSY LEE ft0¥ T SFALLMELLY CECA
SOLLEVEE EY EDT LEG UET tie CAAL TORY

LECUUWT IAL. ELLO- BY {Gis CAROLE Time LB0 pp
LOL S Li Solty arrihwey CLS PPA ECMIMIEG. Foy
RESiLuE A LELAOY CASE OF CN SIMAL TUPCE Tomei,
Sh Burgese Todyjch -WRCaI sy Crimes of Fleur L poberks
BLL Sepl 0844 Grand dry V5 £3 Hurc bed Tred lewes

| ME WAEBY CREED Te Senet CHauD TURY cower

 

\
HAG Ces

ea Le

=

Maly
Sete

Wwpl Clay

LZOICV
Cort
L£\
Wide

Z-Lhion Leflite

f&-

 

Le

  

oy ¢

 

 

WTO Soh UC
@ 2 L2f a7
&

Zs
L for 5

 

  

AL bt Lor
be etune,

_~
‘ A
*
on
5 ‘
>
7 E 4
d .

 

LV ALLAKTS OK BOP Te DtMilié it ZHE Crit pl
AL CORLMNTED EPO 202. 207499 JME AT A,

    
    

  

 

 

 

 
   

o 4,

LEM-SUY € (BOA YC

-

Wo rr,

(é

.

Lepr ne

Sf

Ct ZT

WwW
ZL

FEC,

Ms

L0L0 fee
Tety Lots
24) Othe Go

Cie
“and Jory £
Ze

I2d-

7
Cf

|LAIS OES if yy
[era oe SOLD FO CAME LEROY T
O4Y CE GAL DELEMCE SMA ELT LM MIS -

 

(ALAS KAM PRISONER [METS HERO Ee tie + STAME.

| STANWSLE ARAL OW BOK, Ce

 

pLescomann (<GtION Crimes Te Forge LY ITM Mica
|L3OP B.A. Crder Plaskiin Tustce Keg ht Bll T-LER

a W AAA Ke
, tine wien oo at
poe ONE BY

(a A t VE aan

%

if

| OPL rand ep, fee wew face B

2 eel VEC IABANG ALAA JSC MIT
7, fe tht OULZE LU COL LLASUMERS CPI STALE
Ze SECU LBAKETO UE PISTUCT Clip 7 De [LENO

/o-g-aw

 

  

 

tLISS MELE Cp) CLE £0 f2CPLLELL! oe

Te

  

ee o ACETIC ENSVOAIE BV CAAN D Lit

E - ig ia oP a Lb ihe, 7, vbce Ler angiy Ir Willer

CLF C1, 20LC Zine /Blam Fe Reth peeg
wn MELEE YAPPEES (Bi TUN INELAI AE AL BIG!

See LPL MELT. PE CUMEEYION PLLC OE FF
ENMTEL CLIMI{bAL PUTA bacwe tig

QH

LT (§ HEREBY COL ACCT Ut. SIAL AVE

Gi MAhy CEGAC SYGEALESISE fl EG VESTCGA BOR COW
MAK ¥ DALY STI ti TL FEL M/ MATE PLL CE Tul |

CAML MM POLITE CAL SONLAULTE A CEUNITV
oe CHUB CHIMEL ATTACHES CM STATE PMS EL CEE.
cae, a “CE COUT ACHIMNY FC LD EMEA ME
BCL OEE Lh. ALY ZING BLUM
OMUNY Fo LELEASING Lee tie FT
pede t20Z0 GBOGn, PCR
SOL TO TVIT CL. WE ARE LEVEL FLA
\ILLALS BAD TUDLE pap) p -or.p) —
ee CO TUNGE Dhl £2 CLLSOY JU/STA) RL
ASE ALBDY Ly Criminally lasiwe. Flere Z fl afepbe

   

 

. Fited-10/69/20-—Page 5 of 9

- 7-24 BEER BIE SLC Da cumei

 

 

 

 
IGthOct T0@

(le

Dery hed stin On AG

aa

 

A KMACEDE..
EFC SL

LEE Liye hk
Ze MELAS)

Es |

Ce tnclt Tov
A.

A Byllate Grand

      

SA

 

PA Grand Tory OAC copy of B pope

~~ AML Ze LECimncher [BOP STALE Fue
tQEMOEC/SH FUE ~OC7L CALM AL LAW CLOUA
STAVE? Etu7tt A. JY CO POLAT AU GUUS AEA LECNE
COUNT TUSTICE CASE Fo BEC YE MEATE I)-TAihlion

Millans fir Leeoy + TAMISBCAAY IMIS TICE (LAIEMS
~~ 2VEA LT tS OF tyituiral Public Nebender Con: Arist.

4 Lita "Tbh, Ob; 2053 2626 Gt /GL4, Time (Bop

LE THE Uittb TA 1ES WSN Couet Pusu oe -
mn CSLLMAAL POUL CORPUPTHC Haze €fie®

LOM, I-A BULE WWE TRY MVLYLAL TYE [2b PC2 |
ALT (OR. PIERS GW Be COMECETED CLUMUIVALLY
LMIVSTICE MY POCIY SV MATE CLMUES 13% TIAA...
athe MMirk Burgess Aub oe Kabherne- Lin Sch
TTSEY-BS A AWD PED ESDP AME LEL Eh tighe- SCQr? - |
AALS $4 L2°UCe JUAP St 6Y6-AYOO ¢ FG ple
Pe Mark Ostormarx 4OT-4EB-SEbE6E ALLS TLL ACE
C9 y EDEL TUME ECACC ALCUS VEBELS COLMUS
PIS LY 8 OF PRODAGAM 2 E COMME OF S/T SAM ion |

Lallias Lex Kicarsfel Tedse Canweled plumuces log

LUL TCU LEE LOY TELLAE STAM SENG &E. eur C1 bay

LEE (EA 244, Sopl BON By Abus (G-F Sh ocd
LEGAL MAIL Atk gay fa/simee Mulls lea.
| ) LLU, I SThlesbéity, TAMELL,

QA SS Cup SA Od LZOLO LA Ta! hlecutd
LH TED. SHALES 0A LLEILE GUA-27/-SUY tajaeietn Schridepele
CLOGS HOt BOL chim Tahice hight

1

 

 

 

 

  
 

CPO birecler E 26 WG
Comers apnea be tfé20-Page 8 ot

 

 

re ne:
y fr mH Aw ia:
Ji | LEGAL MAS
th eu yy Ls lt a ee | Bt ay
Af
——]

|

LAUD

%o boty, pile ER OLMLITE

#1 Te

 

LOLO ZU CAVTAV,

Coty

4A

MAZE SS?

(g

 

OULT CLEA DP LBL a

c.

vit LYaatl Come

 

!

SK THE MME STATES (O/S7ALT COULTE
FOL THE JUISTRLCTE, OF PLAS KBE pO Sf tba I C6 LUO.
LO LACM EE COURT WB) SATS ff. COV fake Of LOLG LOU

LLELMUEA! ff EL LOU 7 Sznys. \ COULT AA CRAM TORY

 

| Matis hi Mitty £ Wnes WI222-7\ 2 ECAL CLAN TULY

CLES LE lCte, Ch Ebay THES \ CASE ATL-GABAM CEople

 

ZL CLA LOA OF /VLE 2ZI/- ECT \ fLEGUESTE Lik GOV S

 

 

LEBLMMIE fo/ STUD ET TOOL EE
LOL NAY" £04 Chi TAS Evecorve | “~ eee
LYNN Gb prLlnry, popetTs | 2 OMOVEH TE

Lotenth Pep est

Application Gpard Tory Cye.\ [UULEALMLEAYY ZO
PSG ELE LOA CSU pl 9 one

| ERECUAWVE HACKEZEE
| AYNE CRIES FO FO

 

>

 

 

EULESS, GVA ERS puget | WNT Re OVEL SL) ——
dat] a phil foe CLI INE | PU G1 dn 00 ellis OF Cf HEA
+ al iyjge bantelnpe
ANCHOR ACE Title TMCE £7 G00 W,7bb hve LA ppounD5b

THEALASCAEL, Cet SUNY LLG YL LMIE TO Elites F

 

 

 

| 404 COU S LUMEN EON Y Fo AN SOSA £0 [Bld
LTOCE SOBMBALAOPEAES LYUS TAAL Opti FORM A yp

 

8

LLLOY TL SAANMCEBALY [LEO LEST Be
CULLGE PALO FOL LL Sf ALY ZS COL Vb C1 PZC8

AL LS SAFELY ONLY YLE) CO. CLOAK) TORM PLCMETE
| ZO CHALE? LEY TF SFA EBERLE LLEG LEST EM Tn
AE Cilia LOL aL ASMAE CMEC fife pethléle AUS.
DQEMSVULE OM, AZEL GA Oct, ZULO Fe 1 BO pn

LOL MO SIIUCT LEZTORKLEY FO PEEVE LPLe Clie YUAAAMG

LEPILLD LUWER OF Tint ttle [ry S/S CU Ot
DA. Tri Cose MAS Kt Ariat LA
; | vnan the Ghyce GOT-2Z7/-S01/ por
fy SIS Cones UOd Bozo SEMEL DA Cople
SES ALLELE) Kt LB! CflAth Dit ze Ex~~«Y LEE OY
LECCE TY LC PLATE TO RELIES Ft, [EMLECUI IVE ce

 

 

COME CUNT WAL MAMT LOB, CME LIS Couple. Shh Of
| 43 Op LA Ciplec Te Lebtipe To, ow. Ihifte hunleauy eke

 

Lithia hOs22E0€ Cillein. Gedaanstys abguaterh juste Cane
LOD 7110 SY ZVI LMI WY PUD PY PII

—QISBL OPT "PS OIG —
| alloy JOM, pal eS Y7lr 7V Goo
GL apa Lapod LACLSIY SPLYLS WIN 747
: WIKIA AP COA NVITO LU) WUFCA (OL

 

 

WI NDB 727 LAVAS 7p) LOD? VIRUPS

) odxoret 24; ‘LWW CA AILY PD |

   

 

| - , EPL ACER
a S 9 0 0 $ 0Z0z/90/01
JIVW SS¥IO-LSHI4 prasodoau

 

42 FLV D

2208 -8-01 PAD JPY VOLT”

_ ee B Fe * proms s
INO 21 70? CHOY B!

AY) pony oy se

 

PAT DIG 57 IPY SWELS 7

MBN no a Mignone ents gene / or

Case 3:20-cv-00262-SLG Document1 Filed 10/09/20 Page 8 of 9
 

JH V7, ” . “Quy S
MV 93 i B Puajcat op ty boy
wi - Q5 Ho “Ha
We, J 00,
/ | K by, ae
no * . ; he °
ge - 2200-F-07 ~ = Mex
Pu) FD Mana NY aa "The
BWI s50SING pry, Hi
LIVITOWA VO ADP ULAR AOVIY _

Case 3:20-cv-00262-SLG Document1 Filed 10/09/20 Page 9 of 9
